38 So. 3d 165 (2010)
Annie ELLIS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-1404.
District Court of Appeal of Florida, First District.
February 12, 2010.
Nancy Daniels, Public Defender, and Glenna Joyce Reeves, Assistant Public Defender, Tallahassee, for Petitioner.
Bill McCollum, Attorney General, and Trisha Meggs Pate, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Petitioner's motion for reinstatement is granted, and the petition seeking belated appeal is hereby reinstated. In light of *166 the state's consent to the granting of the relief sought, the petition is granted, and the appeal shall proceed under case number 1D09-1778.
LEWIS, THOMAS, and WETHERELL, JJ., concur.